Opinion filed November 1, 2012




                                           In The


   Eleventh Court of Appeals
                                         __________

                                    No. 11-10-00365-CR
                                        __________

                   MICHAEL SHANE CORONADO, Appellant

                                              V.

                              STATE OF TEXAS, Appellee


                            On Appeal from the 35th District Court

                                     Brown County, Texas

                                 Trial Court Cause No. CR20718



                            MEMORANDUM OPINION
       Michael Shane Coronado appeals his conviction by the trial court, upon his open plea of
guilty, of the offense of “Continuous Sexual Abuse of Young Child or Children.” Following
Coronado’s plea of true to enhancement allegations, the trial court assessed his punishment at
life imprisonment in the Texas Department of Criminal Justice, Institutional Division.
Coronado contends in a single issue that the punishment assessed was cruel and unusual because
it is grossly disproportionate to the act committed under both the United States and Texas
Constitutions. We affirm.
         Texas courts have traditionally held that, as long as the punishment is within the range
established by the legislature in a valid statute, the punishment assessed does not violate either
the federal or Texas prohibitions against cruel and/or unusual punishment. Jackson v. State, 989
S.W.2d 842, 846 (Tex. App.—Texarkana 1999, no pet.). However, the Eighth Amendment
protection against cruel and unusual punishment also precludes sentences that are
disproportionate. McGruder v. Puckett, 954 F.2d 313, 316 (5th Cir. 1992). In considering a
claim that a sentence is disproportionate, we first make a threshold comparison of the gravity of
the appellant’s offenses against the severity of his or her sentence. Id. Only if we infer that the
sentence is grossly disproportionate to the offense will we then compare the sentence received to
sentences for similar crimes in Texas and sentences for the same crime in other jurisdictions. Id.
         Coronado pleaded true to two enhancement paragraphs alleging that he had previously
been convicted of two felony offenses of burglary of a habitation. That being the case, his
sentence was imposed to reflect the seriousness of his most recent offense, not as it stands alone,
but in light of his prior offenses. Id. Given evidence that Coronado had sexual activity over a
period of time with his biological daughter and the fact that he had previously been convicted on
more than one occasion of the offense of burglary of a habitation, we hold that Coronado’s
punishment was not unconstitutionally disproportionate. See Rummel v. Estelle, 445 U.S. 263
(1980). We also note that, even if we had proceeded to compare Coronado’s sentence to those
received for similar crimes in Texas or in other jurisdictions, Coronado has not referred us to any
evidence in the record to which we could refer in making such a comparison or to any authority
to support his contention that his sentence is disproportionate. We overrule Coronado’s sole
issue on appeal.
         The judgment is affirmed.


                                                                                            PER CURIAM
November 1, 2012
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel1 consists of: Wright, C.J.,
McCall, J., and Hill.2

         1
           Eric Kalenak, Justice, resigned effective September 3, 2012. The justice position is vacant pending appointment of a
successor by the governor or until the next general election.
         2
             John G. Hill, Former Chief Justice, Court of Appeals, 2nd District of Texas at Fort Worth, sitting by assignment.

                                                                  2